DETAILED ACTION
 	Claims 1-6, 9, and 11-18 are pending and claims 7, 8 and 10 have been cancelled.  	This action is in response to the arguments filed 11/15/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Response to Arguments
Applicant’s arguments, see pages filed 11/15/2022, with respect to the rejection(s) of claim(s) have been fully considered and are not persuasive. 
Applicant’s argument that the prior art fails to disclose  that the “flapper does not bend in use, as it uses the pivot”, is not persuasive, since there is no positive limitation in the claims regarding such a function, where, “the flapper bends in use, as the flapper pivots”, rather the claims only recite that “the flapper is resiliently bendable along a longitudinal axis of the flapper”. Since the flapper is disclosed as being made of some type of metal (material cross-hatching shown in the drawing), the metal is known to have material properties which permit the material to bend and return to its original position, as long as the stress remains below the 0.02% yield strength of the material, as is old and well known in the art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “flapper bends in use, as it uses the pivot”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Since applicant’s amendments necessitated the new grounds for rejections, this action has been made Final.
Claim Objections
Applicant’s amendment overcomes the prior objection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9,11 and 14-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Fortier (US 479795).
Regarding claim 1, Fortier discloses a servo valve (see Fig. 3) comprising: 
a housing (A’),
a first fluid supply port (B’), a fluid return port (C’) and a conduit (the cavity within A’) therebetween; 
an elongated flapper (G1) having a portion (the portion of G1 between C’,B’) arranged in the conduit; and an actuator (f2-6,F2-5) configured to move the flapper in a direction orthogonal  to a longitudinal axis (the central vertical axis of A’) of the flapper between a first blocking position (as shown in Figure 3) in which it blocks the conduit such that fluid cannot flow from the first fluid supply port to the fluid return port and an first open position in which the conduit is open such that fluid can flow from the first fluid supply port to the fluid return port (at the intermediate position where the flapper transitions from contacting at c’ to b’);
wherein the flapper has a fixed end fixed to the housing (the uppermost end of G1 is Fixed to A’ at the coil I, and is therefore considered as being a fixed end) and a free end (The bottom most part of G1, page 2,lines 118-122, “free end of the Armature G1 ”) opposed to the fixed end, and wherein the actuator is configured to act on a portion (the part of G1 near f6,f5) of the flapper at or proximate (this portion is “at” the free end, since it is near the free end of G1, as shown in Figure 3) the free end so as to move the flapper, wherein the flapper is configured to block (using c’,b’) the conduit at a location (the section of G1 between nozzles the inner ends of B’,C’) between the fixed end and the portion of the flapper acted on by the actuator; and 
wherein the flapper is resiliently bendable (as shown in fig.3 the flapper is cross-hatched in a representative form of metal, therefore the metal is capable of bending where the stress on the flapper is below the 0.02% yield point of the material) along a longitudinal axis (the inherent centerline vertical axis) of the flapper, and
wherein the flapper is biased to an equilibrium position (the flapper is capable of being biased to such a position with power supplied equally to both coils (F2-F4), “biased to an equilibrium position”, is considered as functional language and not given patentable weight.  "[A]pparatus claims cover what a device is, not what a device does.").

    PNG
    media_image1.png
    505
    457
    media_image1.png
    Greyscale

Regarding claim 2, Fortier discloses the flapper extends through the conduit substantially orthogonal to a longitudinal axis (the central horizontal axis through C’,B’) of the conduit such that the longitudinal axis of the flapper is substantially orthogonal to the longitudinal axis of the conduit (as shown in Figure 3).

Regarding claim 3, Fortier discloses a first nozzle (the left threaded connection part of C’ which mates with c’) located in the conduit proximate the flapper such that in the first blocking position, the flapper blocks the conduit by blocking an opening (the rightmost opening in of the first nozzle) in the first nozzle, and in the first open position, the flapper does not block the opening in the first nozzle (as the nozzle transition between positions from abutting c’ and b’, it does not block C’).
Regarding claim 4, Fortier discloses a second fluid supply port (at D’, see Fig. 3) in a wall (the left wall of A’) of the conduit; wherein the actuator is configured to move the flapper in a direction orthogonal to the longitudinal axis of the flapper between a second blocking position  in which it blocks the conduit such that fluid cannot flow from the second fluid supply port to the fluid return port (when the b’ abuts the left opening for nozzle B’) and a second open position (an intermediate position where the flapper swings to the left after blocking b’) in which fluid can flow from the second fluid supply port to the fluid return port  (the fluid can flow from the second fluid supply to the return port during the transition period after b’ is released from contacting the nozzle at B’).

Regarding claim 5, Fortier discloses a second nozzle (the left threaded connection part of C’ which mates with c’)  located in the conduit proximate the flapper such that in the second blocking position, the flapper blocks the conduit by blocking an opening (the leftmost opening of the second nozzle that is abutted by b’) in the second nozzle, and in the second open position, the flapper does not block the opening in the second nozzle  (an intermediate position, after b’ no longer abuts the opening of the second nozzle, where the flapper swings to the left after blocking b’).

Regarding claim 6, Fortier discloses the flapper is arranged between the first and second nozzles (as the flapper transitions between the abutment of the two nozzles, it is located between them).

 	Regarding claim 9, Fortier discloses the flapper is resiliently bendable such that when the flapper is bent the flapper’s resilience to bending biases the flapper to return to the equilibrium position. The limitations are considered as functional language and not given patentable weight.  [A]pparatus claims cover what a device is, not what a device does. MPEP 2114.
Regarding claim 11, Fortier discloses the flapper does not block the conduit when in said equilibrium position (inherently the flapper is capable of being in an equilibrium position with equal power applied to both coils, this position will place the flapper such that the conduit is not blocked. [A]pparatus claims cover what a device is, not what a device does).

	Regarding method claim 14, the device shown by Fortier will perform the methods as recited in claim 14, during normal operational use of the device.

 	Regarding claim 15, Fortier discloses the first fluid supply port, fluid return port, and the conduit are in the housing (as shown in Figure 3).  
 	
 	Regarding claim 16, Fortier discloses the flapper and the actuator are in the housing (as shown in Figure 3).   

 	Regarding claim 17, Fortier discloses the first nozzle is in the housing (as shown in Figure 3).   
 	Regarding claim 18, Fortier discloses the second nozzle is in the housing (as shown in Figure 3).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fortier ‘795 in view of Turansky et al. (US 4343359).
 	Regarding claims 12 and 13, Fortier discloses the actuator comprises a first solenoid (left coils F3,F4) coil that generates magnetic fields when a current is applied thereto, so as to move the flapper when the current is applied, and a further solenoid coil (right coils F2,F5) that generates magnetic fields when a current is applied thereto, so as to move the flapper when the current is applied.
 	Fortier is silent to having that a lever is in each of the first and second solenoid coils, wherein each lever is coupled to the flapper so as to move the flapper when each lever is moved.
 	Turansky et al. teach the use of the actuator comprising a first solenoid (70) coil and a lever (58) within the first solenoid coil that is movable by magnetic fields generated by the first solenoid coil when a current is applied thereto, and wherein said lever is coupled to the flapper so as to move the flapper when the lever is moved, and a further solenoid coil (71), wherein the lever (59) is arranged within the further solenoid coil so as to be movable by magnetic fields generated by the further solenoid coil when a current is applied thereto so as to move the flapper when the lever is moved.
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute an actuator having coils with levers as taught by Turansky et al. for the actuator solenoid coils of Fortier, to have the actuator comprising a first solenoid coil and a lever within the first solenoid coil that is movable by magnetic fields generated by the first solenoid coil when a current is applied thereto, and wherein said lever is coupled to the flapper so as to move the flapper when the lever is moved, and a further solenoid coil, wherein the lever is arranged within the further solenoid coil so as to be movable by magnetic fields generated by the further solenoid coil when a current is applied thereto so as to move the flapper when the lever is moved, in order to have a small and compact assembly that is lightweight and operates with little power (Turansky et al., col. 3, lns. 60-64).






					Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wygnanski (US 6935373) discloses a similar valve having a flexible flapper (10), see Figures 1-10.  Carver (US 3215162) previously cited discloses a flexible flapper (11).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753